
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 138
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Bachus (for
			 himself and Ms. Sewell) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing Birmingham, Alabama, as the
		  home to the first and longest running celebration of Veterans
		  Day.
	
	
		Whereas November 11, 2012, is the 65th anniversary of
			 National Veterans Day in Birmingham, Alabama;
		Whereas the National Veterans Day in Birmingham is the
			 longest running celebration of Veterans Day in the United States;
		Whereas, on November 11, 1946, World War II veteran
			 Raymond Weeks presented General Eisenhower a program design proposing replacing
			 Armistice Day with a National Veterans Day 1947;
		Whereas the very first Veterans Day celebration was held
			 in Birmingham by the National Veterans Day organization in 1947;
		Whereas President Eisenhower signed into law on June 1,
			 1954 the Act proclaiming November 11 as Veterans Day (Public Law
			 83–380);
		Whereas, in 1954, the National Veterans Day volunteer
			 organization, started by Raymond Weeks, expanded to organize a multiday
			 celebration including, a Veterans Day Parade, a World Peace Luncheon, and
			 presentation during the National Veterans Award Dinner of the National Veterans
			 Award;
		Whereas these three events have been held every year since
			 1954;
		Whereas the briefing for President Reagan by Elizabeth
			 Dole for the Presidential Citizens Medals cited Raymond Weeks as the
			 Father of Veterans Day;
		Whereas President Reagan recognized Raymond Weeks as the
			 driving force behind Veterans Day while presenting Mr. Weeks with the
			 Presidential Citizens Medal on November 11, 1982;
		Whereas Raymond Weeks should be recognized for his push to
			 honor the great men and women who have served their country with a special day
			 of recognition; and
		Whereas Birmingham, Alabama, should be recognized for its
			 contributions to the institution of Veterans Day: Now, therefore, be it
		
	
		That Congress hereby—
			(1)recognizes
			 Birmingham, Alabama, as the home to the first and longest running celebration
			 of Veterans Day;
			(2)recognizes Raymond
			 Weeks for his pioneering efforts in the establishment of Veterans Day;
			 and
			(3)honors the
			 sacrifices and pays tribute to the men and women in uniform who are risking
			 life and limb at home and overseas.
			
